Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 17, 2017

The Court of Appeals hereby passes the following order:

A17D0370. WESLEY B. WILLIAMS v. JULIA F. WILLIAMS.

      We dismissed Wesley B. Williams’s pro se application for discretionary appeal
because it appeared that he was still represented by counsel and therefore his pro se
application was a nullity. On motion for reconsideration, however, Williams
maintains that his counsel withdrew from representation on March 17, 2017.
Accordingly, we GRANT the motion for reconsideration and VACATE our previous
order dismissing the application, which is hereby REINSTATED.
      Upon consideration of the merits, however, the application for discretionary
appeal is DENIED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/17/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.